Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-21-00432-CV

                                        Alejandro CEPEDA,
                                             Appellant

                                                 v.

     KOZA HOME SOLUTIONS, LLC, Hector Santos, Legend Title and Abstract, LLC,
                              Appellees

                     From the 49th Judicial District Court, Webb County, Texas
                              Trial Court No. 2020-CVF-000579-D1
                            Honorable Jose A. Lopez, Judge Presiding

PER CURIAM

Sitting:          Rebeca C. Martinez, Chief Justice
                  Liza A. Rodriguez, Justice
                  Lori I. Valenzuela, Justice

Delivered and Filed: October 19, 2022

DISMISSED

           On August 17, 2022, we granted Appellee Hector Santos’s unopposed motion for partial

dismissal of this appeal, and dismissed Appellant Alejandro Cepeda’s appeal with respect to any

claims asserted against Santos. See Cepeda v. Santos, No. 04-21-00432-CV, 2022 WL 3371645,

at *1 (Tex. App.—San Antonio Aug. 17, 2022, interlocutory op.). On October 6, 2022, Appellee

Koza Home Solutions LLC and Appellant Cepeda filed a joint motion to dismiss this appeal,

stating that they have entered into a settlement agreement disposing of all potential claims against
                                                                                                      04-21-00432-CV


each other. 1 The motion is granted, and this appeal is dismissed. See TEX. R. APP. P. 42.1(a);

43.2(f); Caballero v. Heart of Tex. Pizza, LLC, 70 S.W.3d 180, 181 (Tex. App.—San Antonio

2001, no pet.). Costs of appeal are taxed against appellant. See TEX. R. APP. P. 42.1(d).


                                                           PER CURIAM




1
 Legend Title and Abstract LLC was named as an appellee in this appeal because although the clerk’s record reflects
Legend Title was nonsuited with prejudice by Cepeda, the clerk’s record was unclear whether Legend Title’s cross
claims against Cepeda remained pending at the time the trial court signed the final judgment. Thus, Legend Title has
received official notices of all events in this appeal. It has not objected to the joint motion to dismiss filed by Koza
Homes and Cepeda.


                                                         -2-